*831ON MOTION TOR REHEARING.
Russell, C. J.
A rehearing is asked upon the ground that this court overlooked the assignment of error wherein complaint is made that the judge erred in imposing sentence without giving the accused, or his counsel, an opportunity to exercise the right of polling the jury. It is insisted that the point is controlled by the ruling in McCullough v. State, 10 Ga. App. 403 (73 S. E. 546), and that for this reason the trial court erred in overruling the motion for a new trial. There is a clear distinction between that case and the case at bar, resting on the fact that in the instant case there was manifestly a waiver of the right to poll the jury. It is true that at the precise time when the court inquired whether counsel waived the poll of the jury the inquiry was inopportune, but the inquiry itself was enough to call the attention of counsel to the right to have the jury polled, and did not-tend to prevent the accused from exercising this right after the verdict should have been read. The court probably intended to inquire whether counsel waived the “call” of the jury, instead of whether they waived the “poll” of the jury. The “call” of the jury before receiving the verdict is a means provided by law for ascertaining whether the membership of the jury which is about to return the verdict is the same as that chosen at the beginning of the trial, and to ascertain whether all of the jurors who were selected are present. The right to have the jury called to answer to their names provides a means of verifying the identity of the jurors originally selected. Naturally this right must be exercised before the verdict is published by being read. The right to poll the jury is given as a means of ascertaining whether the finding, which has been reduced to writing and signed by the foreman, and which has been read, is in fact the individual verdict of each and every member of the jury; and for this reason the poll of the jury comes after’the verdict, while the call antecedes it. If the court inadvertently asked if the “poll” of the jury was waived, when it was apparent that such an inquiry was premature because the verdict had not been announced (as well as because the polling of the' jury is a right which is usually accorded only when asked), counsel should either have remained silent, because the question was not at that time a proper one, or else should have inquired of the judge if he did not, when he asked that question, intend to ask whether the “call” of the jury was waived; but having waived the *832poll of the jury, in response to tbe inquiry of the court, submitted in that form (at least in the absence of any explanation as to why the waiver was made), the waiver must be held to be binding. Where a poll of the jury is waived, it is immaterial whether the waiver was before or after the verdict was rendered. Instances may be imagined where the right of polling the jury might be waived merely to accommodate the convenience of counsel, even before the jury retired to consider their verdict, and in such a case it would be none the less a waiver, and the court would have the right to act upon it as such.